 Case 13-90942        Doc 899      Filed 11/13/18 Entered 11/13/18 14:47:10             Desc Main
                                    Document     Page 1 of 6


                             UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF ILLINOIS
                                     URBANA DIVISION

In re:                                            )
                                                  )
         EARL GAUDIO & SON, INC.,                 )                   Case No. 13-90942
                                                  )                       Chapter 11
                                       Debtor.    )


                     UNITED STATES TRUSTEE’S OBJECTION
              TO FOURTH AND FINAL FEE APPLICATION OF ICE MILLER

         NANCY J. GARGULA, the United States Trustee (“UST”) for Region 10, by Attorney

Sabrina M. Petesch, in support of her Objection to the Fourth and Final Fee Application of Ice

Miller, states as follows:

         1.   Title 11 U.S.C. § 330(a)(1) states that, after notice and a hearing, a court may award a

professional person, employed under section 327,

              (A) reasonable compensation for actual, necessary services rendered by the
              …attorney and by any paraprofessional person employed by any such person; and
              (B) reimbursement for actual, necessary expenses.

11 U.S.C. § 330 (a)(1)(A) and (B).

         2.   Title 11 U.S.C. § 330(a)(3) goes on to state:

              (3) In determining the amount of reasonable compensation to be awarded to…a
              professional person…the court shall consider the nature, the extent, and the value of
              such services, taking into account all relevant factors, including --

                 (A) the time spent on such services;
                 (B) the rates charged for such services;
                 (C) whether the services were necessary to the administration of,
                 or…completion of, a case under this title;
                 (D) whether the services were performed within a reasonable amount of time
                 commensurate with the complexity, importance, and nature of the problem, issue,
                 or task addressed;
                 (E) with respect to a professional person, whether the person is board certified
                 or otherwise has demonstrated skill and experience in the bankruptcy field; and
                 (F) whether the compensation is reasonable based on the customary
                 compensation charged by comparably skilled practitioners in cases other than
                 cases under this title.

                                                  1
 Case 13-90942        Doc 899     Filed 11/13/18 Entered 11/13/18 14:47:10             Desc Main
                                   Document     Page 2 of 6


11 U.S.C. § 330(a)(3)(A)-(F).

       3.    The burden of establishing the reasonableness of the fee will lie with the debtor’s

attorney. In Re Chas A. Stevens & Company, 105 B.R. 866 (Bank. N.D. Ill. 1989) and In Re

Bond, 249 B.R. 891 (Bank. C.D. Ill. 2000). In re Birky, 296 B.R. 480, 484 (Bankr. C.D. Ill. 2003)

citing In re Geraci, 138 F.3d 314 (7th Cir. 1998), cert. denied In re Geraci, 525 U.S. 821 (1998).

       4.    When a professional seeks to receive compensation from the estate, an attorney fee

application is filed pursuant to 11 U.S.C. § 330 and must comply with strict requirements. In re

Vancil Contracting, Inc., 2008 WL 207533 (Bankr. C.D. Ill. 2008); In re Minich, 386 B.R. 723

(Bankr. C.D. Ill. 2008). The Court in In re Minich stated, “Additionally, the necessity of legal

services for which fees are sought must be justified under a cost/benefit analysis, and the narrative

included in the fee application should contain sufficient information to make that analysis.” Id. at

728.

       5.    In this Fourth and Final Application of Ice Miller, Applicant seeks payment of fees

totaling $246,516.50 and acknowledges under the Confirmation Order there is a cap of $211,000.

Applicant further states that, in settlement negotiations arriving at this cap, an interim payment to

Ice Miller of $120,629.61 had been overlooked, but that this amount will be credited to any

amounts allowed by the Court at this point in time. [Doc 880, page 8 of 41, ¶13]. Likewise,

Applicant acknowledges that it is holding a retainer in the amount of $15,000.00 which will be

applied to any amount allowed herein. [Doc 880, page 32 of 41, ¶46].

       6.    While Applicant’s oversight of the $120,629.61 payment was likely not intentional, it

did cause settlement negotiations regarding the potential distribution to unsecured creditors to

continue for a longer period of time (i.e., months) than would have been required, if the parties had

known there was an additional $120,629.61 still on the table. This error was costly to the

bankruptcy estate.

       7.    The UST objects to approximately $36,091.00 of time billed for the preparation of a
                                              2
 Case 13-90942        Doc 899     Filed 11/13/18 Entered 11/13/18 14:47:10              Desc Main
                                   Document     Page 3 of 6


24 page Confirmation Order. The Plan was to be confirmed on the agreement of the parties and

the recitation of the confirmation requirements with an accompanying prove up, and a complete

rehashing of the Plan was not necessary.         The SBA and Unsecured Creditors Committee

volunteered to draft the confirmation order. The UST, SBA and Unsecured Creditors Committee

were all on the same page requesting a simple Order of Confirmation which would confirm the

Plan as filed and then simply list the exceptions or amendments. The 24 page Confirmation Order

was excessive, convoluted and troublesome in so many respects that it took an inordinate amount

of time to compare to the original language of the Plan and correct items which were being

changed that should not be or being worded slightly differently and to figure out why. A fee of

$36,091.00 for drafting of an agreed order is excessive.

       8.    The final issue which will be addressed in detail in the joint objection to be filed by

the SBA and Unsecured Creditors Committee has to do with Ice Miller’s failure to disclose it had

filed a claim in the probate estate of Earl Gaudio for its attorney fees in representing First Midwest

Bank on its indemnification claim. This would appear to be a conflict of interest to the extent Ice

Miller was in the position of deciding to object to the claim filed by Earl Gaudio’s probate estate in

the case at hand.     Once this was discovered, the interested parties insisted the Unsecured

Creditors Committee take over prosecution of that objection. Ice Miller’s failure to disclose its

involvement in the probate estate of Earl Gaudio can be grounds for the denial of additional fees.

       WHEREFORE, the United States Trustee respectfully objects to allowance and payment

of the requested compensation to the extent the Court determines appropriate.

                                                      Respectfully submitted,

                                                      NANCY J. GARGULA
                                                      United States Trustee

                                                      /s/ Sabrina M. Petesch
                                                      Sabrina M. Petesch
                                                      Attorney for U.S. Trustee

                                                  3
 Case 13-90942      Doc 899     Filed 11/13/18 Entered 11/13/18 14:47:10          Desc Main
                                 Document     Page 4 of 6


United States Department of Justice
Office of the United States Trustee
401 Main Street, Suite 1100
Peoria, Illinois 61602
(309) 671-7854 x 228


                               CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing UNITED STATES TRUSTEE’S OBJECTION
TO FOURTH AND FINAL FEE APPLICATION OF ICE MILLER was served
electronically through CM/ECF upon Debtor’s counsel and all other parties who have entered their
appearance electronically.

      Megan M Adeyemo          madeyemo@gordonrees.com, asoto@grsm.com
      Daniel Magee Anderson         daniel.anderson@icemiller.com,
       sandy.heaberlin@icemiller.com
      Thomas V Askounis         taskounis@askounisdarcy.com
      Edwin C Barney       edwincbarney@sbcglobal.net, barneyer66934@notify.bestcase.com
      Darren L Besic     dbesic@walinskilaw.com
      James L Brougher       Jimb@danvillelawyers.com
      John David Burke       john.burke@icemiller.com
      Ben T Caughey       ben.caughey@merchocaughey.com
      Joseph P Chamley       jchamley@efbclaw.com, jnieman@efbclaw.com
      Sherry D Coley      scoley@dkattorneys.com,
       cpogorzelski@dkattorneys.com;kmarquardt@dkattorneys.com
      Tyson Alexander Crist        Tyson.Crist@icemiller.com, Sandy.Heaberlin@icemiller.com
      Shannon M DeLaMar           sdelamar@atg.state.il.us
      Roy Jackson Dent       roy.jackson.dent@gmail.com, notices@dentlawoffices.com
      Kevin Driscoll     kevin.driscoll@btlaw.com
      David J Frankel     dfrankel@sormanfrankel.com, ckauffman@sormanfrankel.com
      Christina Laun Fugate       christina.fugate@icemiller.com
      David H Hoff      peter.g.paoli@usdoj.gov, Chelsea.dean@usdoj.gov
      Michael Fredrick Holbein        michael.holbein@agg.com
      Amrit Suresh Kapai       amritk@goldmclaw.com
      Brett Kepley    bkepley@lollaf.org, lollafecfmail@gmail.com;
       kepleybr74500@notify.bestcase.com;4908@notices.nextchapterbk.com
      Kathryn A Klein      rb_bank@riezmanberger.com, riezmanberger@gmail.com
      Russell S Long     rlong@dkattorneys.com, ahalase@dkattorneys.com
      Jennifer L Maffett     thdaytonecf@thompsonhine.com
      Terrence Miles     packs@aol.com,
       info.mileslaw@aol.com;R50195@notify.bestcase.com
      Patrick Frasor Moran       pmoran@gordonrees.com
      Steven L Nelson      snelson@califf.com
      Gail Linn Noll     gail.noll@usdoj.gov,
       stacy.booth@usdoj.gov;nicole.bierma@usdoj.gov
      Kate R O'Loughlin       kate.oloughlin@sba.gov
      Sabrina M Petesch       sabrina.m.petesch@usdoj.gov
      Teresa I Pisula    TPisula@atg.state.il.us
                                               4
 Case 13-90942       Doc 899       Filed 11/13/18 Entered 11/13/18 14:47:10        Desc Main
                                    Document     Page 5 of 6


      Victoria E Powers     victoria.powers@icemiller.com,
       Daniel.Anderson@icemiller.com;Sandy.Heaberlin@icemiller.com
      Jeffrey D Richardson     jdrdec@aol.com
      Robert Fredrick Ritchie     rritchie@atg.state.il.us
      James Edward Rossow        jim@rubin-levin.net,
       robin@rubin-levin.net;atty_jer@trustesolutions.com;lisa@rubin-levin.net
      Steven E. Runyan      srunyan@kgrlaw.com
      Amy T Ryan       atr@mllfpc.com, bdm@mllfpc.com
      Amy T Ryan       atr@martinleigh.com, bdm@mllfpc.com
      Christopher M. Tietz     cmt@tietzlaw.com, tonya@tietzlaw.com
      U.S. Trustee    USTPRegion10.PE.ECF@usdoj.gov
      Mark Roy Wenzel        mwenzel@salawus.com, pdidandeh@salawus.com
      Bruce Eugene de'Medici       bdemedici@gmail.com
      James A. knauer     jak@kgrlaw.com, tjf@kgrlaw.com

A paper copy was also served upon Debtor and the Manual Notice List, on November 13, 2018, by
U.S. Mail at the following addresses:

Earl Gaudio & Son, Inc.                            Paul Samuel Kmett
c/o First Midwest Bank as Custodian                500 S 2nd St
Angela E Major Hart                                Springfield, IL 62706
24509 West Lockport Street
Plainfield, IL 60544                               Liquidity Solutions, Inc.
                                                   1 University Plaza, Suite 312
Ameren Illinois                                    Hackensack, NJ 07601
Credit and Collections
2105 E State Route 104                             Regions Bank
Pawnee, IL 62558                                   Krieg DeVault LLP
                                                   One Indiana Square
Argo Partners                                      Suite 2800
12 W 37th St 9th Fl                                Indianapolis, IN 46204
New York, NY 10018
                                                   Jacob N. Smallhorn
Daniel N DeLay                                     Tapella & Eberspacher LLC
Mercho Caughey & DeLay                             6009 Park Drive
828 East 64th Street                               Charleston, IL 61920
Indianapolis, IN 46220
                                                   Sorling Northrup
Illinois Department of Employment Security         P. O. Box 5131
IDES Collection Enforcement Division               Springfield, IL 62705
33 S. State Street
Chicago, IL 60603                                  TR Capital Management, LLC
                                                   PO BOX 633
KSB Carbonics, Inc                                 Woodmere, NY 11598
PO Box 311
Bismarck, IL 61814


No further service is necessary.
                                               5
 Case 13-90942      Doc 899     Filed 11/13/18 Entered 11/13/18 14:47:10      Desc Main
                                 Document     Page 6 of 6



                                                      NANCY J. GARGULA
                                                      United States Trustee

                                                      /s/   Sabrina M. Petesch

                                                      Sabrina M. Petesch
                                                      Attorney for U.S. Trustee

United States Department of Justice
Office of the United States Trustee
401 Main Street, Suite 1100
Peoria, Illinois 61602
(309) 671-7854 x 228




                                            6
